DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide antecedent basis for claim 3, where the compensation layer has a Tg of greater than 130°C.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the gap" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “rigid plastic.” It is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0253486 Verger et al.
Regarding claim 1, Verger teaches an automotive laminate (paragraph 0078) comprising:
an outer glass layer 2; 
an inner glass layer 2’ (figure 2);
at least two plastic interlayers 13, 13’ (paragraph 0024, PVB) located between outer and inner glass layers (figure 2); 
at least one compensation layer 6 (figure 2) having a glass transition temperature above the temperature in which the at least two plastic interlayers melts in a lamination process (paragraph 0024 teaching PVB as the interlayer material, paragraph 0028 teaching PC as the compensation layer material, and the instant specification page 8, lines 1-16 teaching that PVB is a suitable interlayer material, and page 13, lines 9-10 teaching that PC is a suitable compensation layer material such that the compensation layer of Verger must also have the required glass transition temperature); and 
at least one insert 10;

wherein the at least one insert is placed into the at least one cutout area in the at least one compensation layer (figure 2).
Regarding claim 2, Verger teaches that a gap between the at least one insert and the at least one compensation layer is filled with a resin (paragraph 0064, where the compensation layer is injection molded such that the entire region around the insert will be filled).
Regarding claim 4, Verger teaches that the at least one compensation layer and the at least one insert have substantially same index of refraction (paragraph 0062).
Regarding claim 5, Verger teaches that the at least one compensation layer is made of polycarbonate (paragraph 0028), a rigid plastic based on the instant specification (page 13, lines 9-10).
Regarding claim 6, Verger teaches that the rigid plastic material is polycarbonate (paragraph 0028).
Regarding claim 7, Verger teaches that the outer edges of the at least one compensation layer are substantially hidden (figure 3a, where the product includes a border).
Regarding claim 8, Verger teaches that the at least one insert comprises a polycarbonate substrate (paragraph 0062, same material as the waveguide), which is a rigid plastic (instant spec page 13, lines 9-10).
Regarding claim 9, Verger teaches that the at least one insert comprises either active or passive electronics (paragraph 0008, LED).
Regarding claim 10, Verger teaches that the at least one insert comprises a LED display (paragraph 0053).

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0253486 Verger et al with evidence from Polycarbonate Data Sheet.
Regarding claim 3, Verger teaches that the compensation layer is polycarbonate (paragraph 0028), but does not teach the glass transition temperature. Polycarbonate Data Sheet teaches that the glass transition temperature of polycarbonate is 142°C-152°C (page 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0253486 Verger et al.
Regarding claim 11, Verger teaches the compensation layer (paragraph 0028), but does not teach cold bending. Please note, claim 11 includes product by process language (cold bent).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Verger appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781